Per Curiam :
Order appealed from, reversed, with ten dollars costs and disbursements, and motion granted to the extent of modifying the order for the examination of defendant by inserting therein after the word “complaint” in the 3d paragraph of the order excluding the recital of the moving papers the following: “ So far as the same relate to the execution of the mortgage by the La Dicha & Pacific Railroad Company and the acceptance of the trust by the defendant;” by inserting in the order before the words “to wit” in the 9th line of the 3d paragraph the following: ‘‘for the purpose of refreshing the recollection of the witnesses and aiding their memory on the examination and' not for the purpose of inspection by the counsel for the .plaintiff; ” by striking out subdivisions 3 and 4. of the said 3d paragraph of the order; by modifying the 5th subdivision of said paragraph by striking out the words, “subject-matter of this' litigation or in any way relating to the matters set forth in said complaint,” and inserting in lieu thereof the words, “ execution of the mortgage and the acceptance of -the trust by the defendant; ” by modifying the 6th subdivision of said paragraph by striking out the words: “Matters set forth in the complaint,” and inserting in lieu thereof- the words, “ execution of the mortgage and the acceptance of the trust by the defendant; ” and by striking out at the end of said subdivision the words, “ the subject-matter of this litigation or relating in any way to the matters set forth in the complaint herein,” and inserting in lieu thereof the words, “ or in any way relating to the execution of the mortgage and the acceptance of the trust by the defendant; ” by modifying the 7th subdivision of said 3d paragraph by striking out-the words, “the subject-matter of this litigation or relating in any way to the matters set forth in the complaint,” and inserting in lieu thereof the words, “or relating in any way to the execution of the mortgage and the acceptance of Ihe trust by the defendant,” and by striking out the 8th subdivision of said 3d paragraph, and also the 3d paragraph of said order. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed,, with ten dollars costs and disbursements, and motion granted.to the extent stated in memorandum. Settle order on notice,